Exhibit 10.3

EXECUTION VERSION

VOTING AGREEMENT

VOTING AGREEMENT, dated as of April 21, 2011 (this “Voting Agreement”), between
Dov Charney, an individual (“Mr. Charney”), and the other persons signatory
hereto (the “Purchasers”) that are parties to a Purchase and Investment
Agreement, dated as of April 21, 2011 (the “Purchase Agreement”), between
American Apparel, Inc., a Delaware corporation (the “Company”), and the
Purchasers. Capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to such terms under the Purchase Agreement.

WHEREAS, to induce the Purchasers to enter into the Purchase Agreement, the
Purchasers have required that Mr. Charney agree, with respect to the Company’s
2011 Annual Meeting of Stockholders (the “Meeting”), to vote or cause to be
voted at the Meeting all of the shares of Common Stock that he at such time
beneficially owns in favor of the Charter Amendment Proposal and, to the extent
Stockholder Approval is required therefor, the Purchase Right Shares Proposal
(together, the “Proposals”).

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENT

SECTION 1.1 Agreement to Vote for the Proposals. Subject to applicable law,
Mr. Charney agrees, with respect to the Meeting to vote or cause to be voted at
the Meeting all of the shares of Common Stock that he at such time beneficially
owns in favor of the Charter Amendment Proposal and, to the extent Stockholder
Approval is required therefor, the Purchase Right Shares Proposal. As of the
date hereof, Mr. Charney beneficially owns 45,700,866 shares, which amount
includes 777,778 shares of Common Stock that are initially issuable to
Mr. Charney under the Purchase Agreement, dated April     , 2011, between
American Apparel, Inc. and Mr. Charney.

SECTION 1.2 Restrictions on Transfer, Etc. Except as expressly provided for
herein, Mr. Charney agrees, from the date hereof through the Meeting, not to
directly or indirectly Transfer any shares of Common Stock owned by Mr. Charney
as of the date hereof or otherwise restrict his ability freely to exercise all
voting rights with respect thereto, unless the transferee agrees to be bound
hereby pursuant to a joinder or separate voting agreement in form reasonably
acceptable to the Purchasers. Notwithstanding the foregoing, Mr. Charney may
make Transfers of shares of Common Stock to any person controlled by
Mr. Charney, other than the Company, and for estate planning or similar
purposes, so long as, in each case, Mr. Charney retains control over the voting
and disposition of such shares of Common Stock and agrees in writing prior to
such Transfer to continue to vote such shares of Common Stock in accordance with
this Voting Agreement. “Transfer” means, with respect to a security, the sale,
grant, assignment, transfer, pledge, encumbrance, hypothecation or other
disposition of such security or



--------------------------------------------------------------------------------

the beneficial ownership thereof (including by operation of law), or the entry
into any contract to effect any of the foregoing, including, for purposes of
this Voting Agreement, the transfer or sharing of any voting power of such
security in respect of the Proposals or the granting of any proxy with respect
to such security in respect of the Proposals.

ARTICLE II

MISCELLANEOUS

SECTION 2.1 No Assignment. This Voting Agreement shall not be assignable by
operation of law (other than in connection with a merger, consolidation or
similar transaction) or otherwise (any attempted assignment in contravention
hereof being null and void). The foregoing shall not restrict any Transfer of
Common Stock permitted pursuant to Section 1.2 above.

SECTION 2.2 Amendment; Waiver. No amendment or waiver of any provision of this
Voting Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party or, if such party is an individual, such party. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No waiver of any party to this Voting Agreement, as the case may be,
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party or, if such party is an individual, such waiving party that
makes express reference to the provision or provisions subject to such waiver.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

SECTION 2.3 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS VOTING AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS,
EXCEPT TO THE EXTENT GOVERNED BY THE CORPORATE LAW OF THE STATE OF DELAWARE. ANY
ACTION BROUGHT BY ANY PARTY TO THIS VOTING AGREEMENT AGAINST ANOTHER PARTY TO
THIS VOTING AGREEMENT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE AND COUNTY OF NEW YORK. THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVE ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS. THE PARTIES EXECUTING
THIS AGREEMENT AGREE TO SUBMIT TO THE IN PERSONAM JURISDICTION OF SUCH COURTS
AND HEREBY IRREVOCABLY WAIVE TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUIT,
ACTION OR PROCEEDING IN CONNECTION WITH THIS AGREEMENT BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE



--------------------------------------------------------------------------------

GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

SECTION 2.4 Specific Performance. The parties hereby acknowledge and agree that
each party would not have an adequate remedy at law for money damages, and
irreparable damage would occur, in the event that any of the provisions of this
Voting Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that any party shall be
entitled to an injunction or injunctions to prevent breaches of this Voting
Agreement by the other party and to enforce specifically the terms and
provisions of this Voting Agreement against the other party, this being in
addition to any other remedy to which either such party is entitled at law or in
equity, and each party waives (a) the defense in any action for an injunction or
other equitable relief that a remedy at law would be adequate and (b) agrees
that any such action for injunctive relief or specific performance may be
brought in (and hereby irrevocably submits to the jurisdiction of) any federal
or state court in the State of Delaware.

SECTION 2.5 Severability. If any provision of this Voting Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

SECTION 2.6 No Third Party Beneficiaries. Nothing contained in this Voting
Agreement, expressed or implied, is intended to confer upon any person other
than the parties hereto, any benefit, right or remedies.

SECTION 2.7 Counterparts and Facsimile. For the convenience of the parties
hereto, this Voting Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Voting Agreement may be delivered by facsimile or other
electronic means and such electronic signature pages will be deemed as
sufficient as if physical signature pages had been delivered.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Voting Agreement has been duly executed and delivered
by the parties hereto as of the date first herein above written.

 

/s/ Dov Charney

Dov Charney

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

PURCHASERS:

     

Name:  

     

Name:  

     

Name:  

     

Name:  